Citation Nr: 0939720	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-29 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative residuals, left ankle fracture.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) with major 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2002 to July 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October Regional Office (RO) in 
Louisville, Kentucky rating decision and a March 2006 RO in 
Huntington, West Virginia rating decision. 

The October 2005 rating decision granted the Veteran service 
connection for his left ankle disability, assigning him a 0 
percent rating.  Thereafter, the March 2006 rating decision 
increased the rating to 20 percent, effective July 28, 2005.  
Regardless of the RO's actions, the issue remains before the 
Board because the increased rating was not a complete grant 
of the maximum benefits available.  See AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's left ankle disability is manifested by 
limited motion and pain.

2.  The Veteran's PTSD primarily results in nightmares, 
difficulty sleeping, feelings of anger, hypervigilence, 
anxiety, depression, irritability, and some impairment of 
relationships with others, all resulting in moderate social 
and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for postoperative residuals, left ankle fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code (DC) 5271 (2009).

2.  The criteria for a disability rating greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, DC 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection for PTSD and postoperative 
residuals, left ankle.  The United States Court of Appeals 
for the Federal Circuit and the United States Court of 
Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Nevertheless, the Board notes that VCAA letters dated in 
August 2005 and July 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letters informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  The July 2006 letter also explained to the 
Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private treatment records 
identified by the Veteran have been associated with the 
claims file, to the extent possible.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
September 2005 and April 2007.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations discussed the clinical findings 
and the Veteran's reported history as necessary to rate the 
disability under the applicable rating criteria.  The 
examinations also discussed the impact of the disability on 
the Veteran's daily living.  Based on the examinations and 
the fact there is no rule as to how current an examination 
must be, the Board concludes the examinations in this case 
are adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

As these claims are on appeal from a decision that granted 
service connection and assigned an initial rating, "staged" 
ratings may be assigned, if warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Postoperative Residuals, Left Ankle

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the Veteran undertaking the motion.  See 38 C.F.R. § 4.40 
(2009).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  See 38 C.F.R.  § 4.45 (2009).  

The Veteran's service-connected left ankle disability is 
currently evaluated under 38 C.F.R. § 4.71a, DC 5271, for 
limitation of motion of the ankle.  Normal range of motion of 
the ankle is to 20 degrees dorsi flexion and to 45 degrees 
plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).  
Under Diagnostic Code 5271, a 10 percent disability rating is 
warranted for "moderate" limited motion and a 20 percent 
rating is assigned for "marked" limited motion.  See 38 
C.F.R. § 4.71a.  The Board observes that the words 
"moderate" and "marked" as used in the various DCs are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

In September 2005, the Veteran was afforded a VA examination.  
At that time the Veteran reported breaking his ankle during 
service after a fall on the ice.  In December 2004, the 
Veteran claimed to have undergone surgery to place pins in 
the ankle for realignment.  This surgery was unsuccessful in 
that the Veteran continues to experience daily pain, 
described as 6 out of 10.  The Veteran was not currently 
taking any medication for ankle pain.  The Veteran reported 
he was unable to walk around the block or mow his lawn.  He 
noted occasional swelling, but did not use a crutch or cane 
for assistance in walking.  On examination, there was no 
erythema, heat, or evidence of infection.  At the left ankle, 
the Veteran had 0 to 10 degrees of dorsi flexion and 0 to 30 
degrees of plantar flexion, both of which were limited by 
stiffness.  The Veteran had tenderness over the lateral 
aspect of the left ankle.  The Veteran wears a left ankle 
brace and his gait obviously favors his left ankle.  X-rays 
showed a plate with screw fixation, including two 
intrafragmentary screws, but no evidence of dislocation or 
loosing and the ankle mortise was intact.  The examiner's 
impression was a severe ankle injury with the pins still in 
place, and limitation of motion based on easy fatigability 
and pain secondary to the fracture.

VA outpatient treatment records from July 2006 indicate the 
Veteran was seen for his left ankle disability.  At that time 
it was noted his ankle was tender to palpation, but that the 
Veteran had only minimal decrease in range of motion.  A 
treatment record from October 2006 notes the Veteran received 
physical therapy after his surgery, but that he currently did 
not do any prescribed exercises at home.  In November 2006, 
the Veteran failed to show up for his physical therapy 
consultation for his left ankle.  

In April 2007, the Veteran was afforded a second VA 
examination.  At that time, the examiner noted the Veteran's 
fall, 2004 surgery, and subsequent physical therapy.  At the 
time of the examination, the Veteran's treatment consisted of 
prescribed muscle relaxants and anti-inflammatories.  The 
examiner noted the Veteran needed no assistive devices for 
walking, that there was no evidence of arthritis, no 
functional limitations on standing or walking, no deformity, 
no giving way, no instability, no stiffness, no weakness, no 
locking, no dislocation or subluxation, no effusion, no 
affect on motion of the ankle joint, no flare-ups, and no 
inflammation.  The Veteran did report pain.  On examination, 
the Veteran had a normal gait, but with evidence of abnormal 
weight bearing.  Range of motion was measured as 0 to 20 
degrees of dorsi flexion and 0 to 60 degrees of plantar 
flexion, with no additional loss of motion on repetition.  
The examiner noted no ankylosis or inflammatory arthritis.  
The examiner noted no general occupational effect from the 
ankle injury because the Veteran was currently unemployed and 
noted no problems with any daily activities.

The Veteran is currently assigned the highest rating 
available under DC 5271, for marked limitation of motion of 
the ankle.  No other applicable DC would warrant an increased 
rating in this case.  DC 5270 provides for a rating for 
ankylosis of the ankle and DC 5272 for ankylosis of the 
subastragalar or talar joint.  Here, the Veteran's ankle, on 
occasion, has limited motion, but is not "frozen," and 
therefore is clearly not ankylosed, as confirmed in the April 
2007 VA examination.  Nor is there any evidence of arthritis 
that might warrant a rating under DC 5003 or 5010.  In 
addition, additional compensable evaluations are available 
under DCs 5273 and 5274 for, respectively, malunion of the os 
calcis (calcaneus) or astragalus (talus), and astragalectomy.  
The April 2007 VA examination noted normal alignment of the 
calcaneus and there is no evidence of excision or malunion of 
the talus.  Rather, the medical evidence indicates the main 
manifestation of the Veteran's left ankle disability is from 
pain.  
 
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board 
notes the Veteran is already separately evaluated for a left 
ankle scar due to his surgery.  This issue is not properly 
before the Board here and will not be considered. 
 
The Board considered functional loss.  Both the September 
2005 and April 2007 VA examination reports indicated the 
range of motion of the left ankle was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  The Board recognizes that the September 2005 
VA examiner categorized the nature of his ankle injury as 
severe, and found that his limitation of motion was due to 
both pain and easy fatigability.  However, the Veteran's 
range of motion had substantially improved by the April 2007 
examination.  Furthermore, the April 2007 examiner indicated 
the Veteran's left ankle did not affect either the Veteran's 
occupational or daily life due to pain.  X-ray reports from 
September 2005, moreover, indicated no dislocation or 
loosening.  The Board acknowledges the Veteran's report that 
he is unable to stand for extended periods of time or walk 
long distances.  Certainly, the Veteran is competent to 
describe his symptomatology, and his reports in that regard 
are entitled to probative weight.  However, the Board 
ultimately finds the conclusions of the competent VA health 
care specialists to be the most probative evidence of record 
as to the severity of functional loss resulting from his left 
ankle disorder.  To the extent the Veteran has any degree of 
functional loss, it appears to currently be mostly due to 
pain, which results in additional limited motion, and 
limitation of motion is precisely on what his current rating 
is based.  Under these circumstances, the Board finds that 
the 20 rating assigned contemplates the degree of functional 
loss resulting from pain, and additional limitation of motion 
or functional impairment as to warrant higher ratings is not 
shown.  Cf. DeLuca, supra.  Furthermore, in Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997), the Court held that, 
because a veteran was already receiving the maximum rating 
available for limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 did not allow for a higher 
evaluation.  Thus, as the maximum rating available for 
limitation of motion has already been awarded in this case, a 
higher evaluation is not available pursuant to those 
provisions and the Court's holding in Deluca. 
 
In short, the greater weight of the evidence indicates the 
Veteran had some limitation of left ankle dorsi flexion and 
plantar flexion in September 2005, but that range of motion 
was essentially normal by April 2007.  The Veteran does 
report pain that significantly impairs standing and walking 
function.  However, the degree of functional loss experienced 
appears contemplated by the 20 percent currently assigned, 
and the evidence simply does not warrant an increased rating 
under DC 5271 or any other arguably applicable DC. 
 
As shown above, and as required by Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 20 percent for the Veteran's left ankle 
disability.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

PTSD

An October 2005 rating decision granted service connection 
for PTSD and assigned the Veteran an initial compensable 
rating of 30 percent.  The Veteran claims the rating does not 
accurately depict the severity of his current condition.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2009). 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the DC.  Instead, VA 
must consider all symptoms of a Veteran's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score 
is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).

After a careful review of the record and for the reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's demonstrated PTSD symptomatology does not warrant 
an evaluation greater than the currently assigned 30 percent 
rating.

The claims file indicates the Veteran received intermittent 
treatment for his psychiatric disorder throughout the 
appellate time period.  The Veteran consistently received 
medication for the treatment of his psychiatric disorder.

The Veteran was afforded a VA examination in September 2005.  
The Veteran reported that he was not currently employed, but 
that he was actively seeking employment.  The Veteran also 
stated that he had been married for less than one (1) year, 
that his wife was pregnant, that he had not made any close 
friends since moving to Kentucky, but that he had some close 
friends in his old home in Nebraska and that he had a close 
relationship with his parents.  The Veteran also stated he 
had a relationship with a few of his neighbors.  Currently, 
the Veteran reported sleep problems, including sleep walking 
and driving, nightmares, intrusive thoughts, avoidance, 
hypervigilence, exaggerated startle response, and depression.  
The examiner concluded the Veteran's PTSD was "moderate" in 
severity and would impact his social and other functioning.  
The examiner assigned the Veteran a GAF score of 55.

In October 2006, the Veteran received a psychiatric 
evaluation.  The Veteran noted that he had friends with whom 
he socialized and that he participated in church and 
community activities.  The Veteran reported no marital 
problems.  At the evaluation, the Veteran was anxious and 
depressed.  He reported essentially the same symptomatology 
as during the September 2005 examination.  The examiner again 
considered the Veteran's PTSD to be of "moderate" severity 
and assigned a GAF score of 60.

The Veteran underwent a second VA examination in April 2007.  
At that time, the Veteran reported taking classes in college 
working toward an associate's degree in science.  The Veteran 
reported a stable relationship with his wife and twin 
daughters.  On examination, the Veteran had a blunted affect, 
an anxious and depressed mood, and was lethargic.  The 
Veteran reported sleep impairment, obsessive and ritualistic 
behavior, fair impulse control, intrusive thoughts, 
avoidance, hypervigilence, exaggerated startle response, 
concentration problems, some panic-like symptoms, and social 
withdrawal.  The examiner assigned a GAF score of 51.  The 
Veteran had difficulty with social relationships, especially 
with large class sizes at school.  The examiner noted the 
Veteran had maintained a stable marriage, friendships, and a 
successful academic career over the previous two (2) years.  
As to occupational and social functioning, the examiner 
stated the Veteran did not have total impairment or 
deficiencies in judgment, thinking, family relations, work, 
mood, or school.  The examiner did note mild to moderate 
decrements in social and academic functioning, detracting 
markedly from the Veteran's quality of life and causing 
additional strain to the marital relationship. 
 
The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  As noted above, the Board 
concludes that the objective medical evidence and the 
Veteran's own lay statements regarding his symptomatology 
both show a degree of disability that more nearly 
approximates a 30 percent disability rating.  See 38 C.F.R. § 
4.7.  Furthermore, the symptoms and manifestations shown 
throughout the Veteran's treatment are consistent throughout 
the pendency of this appeal.  For this reason, staged ratings 
are not applicable.  See Fenderson, supra.   
 
The Veteran's primary PTSD symptoms include sleep 
disturbances, anxiety, hypervigilence, irritability, and 
depression.  He reported panic-like symptoms during the April 
2007 VA examination due to worries about school, but also 
reported no missed class or performance problems as a result.  
Examiners have consistently noted that the Veteran exhibits 
good insight and judgment and is coherent.  The Veteran 
reported in October 2006 he had made friends since moving to 
Kentucky from Nebraska and participated in church and social 
events and that he had a stable married life.   
 
The GAF scores and description of symptoms is relatively 
consistent and more nearly fits the "mild to moderate" 
impairment level, to include manifestations such as sleep 
disturbance, depression and exaggerated startle response.  
This is exactly the criteria for a 30 percent rating. 
 
The Veteran has indicated difficulty finding a job due to his 
PTSD and left ankle disabilities.  The April 2007 examiner, 
however, noted the Veteran did not have total occupational 
impairment.  While the Veteran may have difficulty standing 
for extended periods of time, there is no evidence the 
Veteran's PTSD has prevented him from attending classes in 
order to obtain the education necessary for the Veteran's 
desired future employment.  To the extent his PTSD symptoms 
are a hindrance to his college work or job search, the 
current 30 percent rating encompasses the fact that his 
psychiatric symptoms occasionally or intermittently affect 
his ability to perform his work tasks. 
 
In general, while there is some evidence of social isolation, 
there is also evidence the Veteran has a stable marriage, 
friends, and participates in school, church, and community 
activities.  While the Veteran has a preference for being 
alone, it is clear from his statements and medical records 
that he does socialize with friends and family. 
 
By contrast, the Veteran does not have the symptoms 
ordinarily associated with a greater or "moderate to 
severe" social and occupational impairment, such as panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Although he has some problems with 
concentration and social inhibitions, the examiner indicated 
the Veteran does have a number of friends and has a stable 
relationship with his wife.  The April 2007 examiner also 
indicated the Veteran's condition does not preclude him from 
gainful employment.  More importantly, he does not have total 
social and occupational impairment.  He does have 
deficiencies in these areas, but that is contemplated in 
ratings lower than 50 to 100 percent. 
 
Moreover, the Veteran's thought processes and speech are 
coherent, logical and intact.  He has denied any suicidal 
ideation, delusions, or hallucinations.  The Board concludes, 
even resolving any reasonable doubt in the Veteran's favor, 
his overall level of disability more nearly approximates that 
consistent with the current 30 percent rating.

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of rating greater than 30 
percent.  As noted above, the Veteran's PTSD has had some 
influence on his social and occupational relationships, but 
that the Veteran remains employable and has friends, a stable 
marriage, and is able to attend college classes.  In 
addition, the Veteran's PTSD has not markedly impaired his 
long-term memory, judgment, or abstract thinking.  He has 
never exhibited impairment in thought processes or 
communication.  He reports occasional panic attack symptoms, 
but has been able to control them.  Therefore, a higher 
rating is not warranted. 
 
Extraschedular

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD or left ankle disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's PTSD and left ankle disability with the 
established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show the Veteran 
has been hospitalized since service for his PTSD or left 
ankle disability.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disabilities.  The Board acknowledges the Veteran has a 
difficult time standing for extended periods of time, which 
might preclude him from certain positions; however, the 20 
percent and 30 percent ratings currently assigned are 
indicative of some degree of industrial incapacity.  As 
noted, the April 2007 VA examiner specifically held that the 
Veteran was employable and he is currently successfully 
enrolled in classes to further improve his employment 
prospects.    

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for postoperative residuals, left ankle fracture, is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD) with major 
depression is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


